Opinion by
Mb. Justice Heydbick,
The single question in this cause is whether there was evidence of payment which c light to have been submitted to the jury. The terre tenants allege that tie full amount of the *427judgment sought to be revived was paid to and received by Milton S. Lytle, Esq., a member of the Huntingdon county bar, as attorney for the plaintiff. In support of their contention they called Mr. Lytle, but he failed to testify that he had ever been retained by Mr. Kephart to collect the judgment or in any manner authorized to receive it. Two papers, however, were produced, and identified by him which are claimed to be evidence of such authority. The objection to the first of these papers is that it is specific in its terms, and relates to another and different judgment. It moreover appears in the testimony of Lytle that at the time this paper was given by him to Kephart he was attorney for Zeek, the defendant, and in that capacity and in the interest of his client approached Kephart and solicited him to purchase the Height judgment. Under these circumstances the paper given by him to Lytle, specific in its terms, did not tend in the least to prove a general engagement which should comprehend authority to receive satisfaction of another judgment.
The next paper is entitled in the judgment now sought to be revived and was signed by Lytle and Kephart. It is in the following words:
“ It is agreed at settlement this 18th day of June, 1887, that the amount due the above named plaintiff, out of the money for which the property of E. A. Zeek, the defendant, was sold, is $824, which is to be applied, first, to the above stated judgment, and the balance, $304.07, to the judgment of George B. Height against E. A. Zeek et al., No. 113 February Term, 1885, now owned by said Kephart; that a new note is to be obtained if possible by Milton S. Lytle from the defendants in the latter judgment by the first of August next, at which time payment is to be made of the above stated sum as above distributed, both judgments to be satisfied and the new note entered of record, and should said defendants refuse to give a new note, then $519.93 of said judgment, No. 113 February Term, 1885, is to remain unsatisfied against them.”
This paper, while referring to the judgment now sought to be revived, is equally barren of authority to receive payment, or of anything like ratification of a previous receipt. It is in form an agreement between Lytle and Kephart in which they appear to be dealing with each other at arms length, but it is *428impossible to read it in the light of the oral evidence without ■coming to the conclusion that Lytle was representing Zeek. He had not only been Zeek’s attorney five months before when he procured Kephart to purchase the Height judgment and stay execution thereon, but subsequently, when Zeek sold the land bound by the judgment, he did the conveyancing, and Zeek, having executed the deed, sent it to him for delivery and he delivered it to the purchaser and received the purchase money. It was competent for Zeek to direct the application of any payment he might make upon the judgments against him, and his attorney might with propriety enter into an agreement in his behalf in respect to such application. But it would be a most singular proceeding for a judgment creditor to sit down with his own attorney and execute a formal agreement as to the application of payments, made or to be made by a debtor. And it would be equally unusual for attorney and client to stipulate between themselves, as Kephart and Lytle did, that upon payment of a judgment it should be satisfied. But it is needless to dwell longer upon this paper; for there is not only no express authorization to receive the money, or ratification of any act done by Lytle, but there is nothing from which a recognition that Lytle had assumed to receive the purchase money due Zeek from Buck in payment of the judgment can be inferred.
While the testimony of Lytle as well as the deposition of Kephart, taken by the terre tenants in his lifetime and read by them at the trial, shows that Kephart knew that the purchase money had been paid to Lytle and was to go to him, it is too clear to admit of question that he regarded Lytle as the attorney of Zeek in the receipt as well as the retention of the money, and so he undoubtedly was.
The judgment is affirmed.